Case 1:16-cv-01550-RC Document 28-3 Filed 07/15/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

}

Lelchook, et al., )
)

Plaintiffs, )

)

v. ) Civil Action No.: 16-01550 (RC-RMM)

)

Syrian Arab Republic )
)

)

Defendant. )

)

 

 

DECLARATION OF MICHAL LELCHOOK
Comes now the Declarant, Michal Lelchook, and in accordance with 28 U.S.C. §1746
hereby swears and affirms as follows:

i. Iam over the age of eighteen and am competent to testify to the facts and matters set forth
herein. J am a Plaintiff in this case.

2. Iwas born February 23, 1983, in Israel. I have been at all times since then, a citizen of both
the United States of America and Israel.

3. On August 2, 2006, my father, David Martin Lelchook, was on his bike heading toward the
safe room in his house from the kibbutz fields in Israel where he worked, when a missile
launched by the terrorists Hizbollah struck and killed him. The terrorist missile was fired
from Lebanon by the Hizbollah terrorist organization (hereinafter the “Terrorist Rocket
Attack”). The Terrorist Rocket Attack was one of thousands of rocket and missile attacks by
Hizbollah against civilians in Israel carried out between July 12 and August 14, 2006.

4. Isuffered serious injuries as a result of Terrorist Rocket Attack which killed my father. When

I learned of his murder in the Terrorist Rocket Attack which was sponsored by the

Ld

 

 
zd

Case 1:16-cv-01550-RC Document 28-3 Filed 07/15/19 Page 2 of 4

Defendant, I experienced extraordinary grief, mental anguish, and emotional distress and |

these injuries continue to affect me to this day. My father and I were extremely close.

. At that time, I was in the United States working. On the day of my father’s murder, my |

mother called me to tell me that my father had been killed. I was alone when I received this -
news, and had to travel to Israel for my father’s funeral alone. I was devastated and very !

scared, the world was overwhelming me and I could not do anything.

- Immediately following the funeral, I felt disoriented and in shock. I continue to constantly 2

feel that my father’s murder was the worst thing in the world that could have happened to me. ;
This feeling is with me all the time, but it is especially awful at the yearly remembrance |
ceremonies for my father. Each ceremony is an extra trauma that reminds me of what J had :
and could have had in life but for my immense loss.

Following my father’s murder, I returned to Israel. In Israel, my home had been destroyed in
the same barrage of rocket attacks and was not livable, my family had to temporarily stay in a
house in another Kibbutz; I no longer had a physical or emotional home to return to. I could
not even return to my job in the USA.

The pain and loss have caused me to become directionless in life, drifting about alone
because no one could understand or help me with the extreme depth of my pain from the loss.
I feel that my life was cut short when my father was killed, I am stuck at the time of his
murder as if a dark cloud above my head keeps me down so that I may never achieve my
potential or “move on.”

After my father was killed, I needed and received mental health counseling from a
psychiatrist, Dr. Esther Rhodes Avraham, but it was very difficult for me to go to therapy
because it was difficult for me to discuss the details of my father’s murder. Although my
mother and sister continued to receive counseling, I did not because it was too painful for me.

I tried a series of alternative counselling and therapy including Chinese acupuncture, spiritual

2

 

 
ed

Case 1:16-cv-01550-RC Document 28-3 Filed 07/15/19 Page 3 of 4

10.

Ll.

12.

, kinesiotherapy, reflexology, and other healing forms.

 

I find it difficult to engage in everyday activities. [ have been unable pursue a career and I
have had difficulty holding down employment. I am also very angry because of my father’s
murder. This extreme distress and anger has made it difficult at times for me to carry out the
daily functions of my life. Before the murder of my father, I was able to live on my own and
traveled the werld by myself; now, I often need a push in order to simply function.

At 36 years old, I remain interested in finding a loving, long-term, relationship with a man
who is like my father. However, it is difficult for me to participate in social interactions as J
constantly feel that no one understands the depths of my pain. These feelings of isolation,
inferiority, and weakness in life cause me to regularly withdraw from social situations with
people. It has been nearly impossible for r to find a man like my father. Instead, I live a life

of solitude, unable to maintain any employment or meaningful social relationships. I

experience sudden overwhelming feelings of pain and sadness;

 

To this day, I remain hypersensitive to noises; loud explosions, and sometimes nothing at all,
triggers flashbacks to the death of my father and the situation. These flashbacks are frequent
and have been ongoing since the time of my father’s murder. Reoccurring flashbacks include
memories of where I identified my father’s body in the morgue, the site of my destroyed
house, the picture of my father’s passport, and the picture of him in a blanket in the
newspapers. In addition to depressing flashbacks, I have outbursts of anxiety and tension

which make me feel sweaty, weak, and paralyzed. Sometimes, I get very angry for seemingly

 

 
Case 1:16-cv-01550-RC Document 28-3 Filed 07/15/19 Page 4 of 4

no reason; this affects my patience threshold and marks a significant change from my
character prior to the loss of my father.

13. I suffered and continue to suffer because of the pain inflicted by the murder of my father Not
only have I suffered because of the murder of my father, but my grandmother, uncle and
sister, have also suffered personal injuries as well.

14. At the time of his death, my father was married to my mother Esther, and had two children,
myself and my sister, Yael Lelchook. My grandmother, Doris Lelchook and my uncle,
Alexander Lelchook, were also alive at that time.

15. In addition to me, my grandmother, uncle, and sister are all Plaintiffs in this action. My

father’s estate, through my mother as his named heir, is also a Plaintiff in this action.

I DECLARE UNDER THE PENALTY OF PERJURY UNDER THE LAWS OF THE
UNITED STATES OF AMERICA THAT THE FOREGOING INFORMATION

CONTAINED IN THIS DECLARATION IS TRUE AND CORRECT.

a/etiq +

Date Michal Lelchook ~

pid

 

 
